Title: Charles Adams to Abigail Adams, 22 April 1792
From: Adams, Charles
To: Adams, Abigail


My dear Mamma
New York April 22–92
The pamphlet you have been so kind as to send me has met with much approbation here. The boldness of the diction receives accumulated vigor from the too serious truths which it conveys. I think however something better might have been written upon those subjects. There is most certainly too much local partiality in the administration of our Government. People in this part of the world begin to see these things. They lament that Hamilton is so surrounded by enemies, and so greatly checked in a career which they conceive to be glorious to this Country. They view the Indian war as a measure ruinous to our Credit, as a squander of blood and treasure, which might be saved by a comparatively small tribute; Nor will they easily give way to the argument that it is degrading to give tribute to Savages. Are not say they some of the greatest Sovereigns in Europe tributary to a nest of pirates? Would it not be infinitely more to our advantage, and a saving of treasure to purchase peace? Most certainly it would. And they look forward to another defeat as a vital stab to the credit of their Country The foreign appointments, they detest, and begin to suspect that the Minister of State has rather too much influence with the executive. These are things talked of with us. I hope I am not guilty of treason in mentioning them.
There is at this moment a seene of distress exhibited in this City which forms a horrid contrast to its former prosperity. This City which six weeks since was considered as the most florishing and the richest in America is now oppressed with misfortunes which create a general despondency The causes which have led to this you must have had detailed to you. The eagerness with which every individual who had property engaged in speculation The anxious desire of the widow and the Orphan to increa[se] their pittance by letting out their m[oney] at two three and four per Cent per m[onth?] The credit which Duer had acquired and the vast sums of money which he had drawn from the inhabitants His inability to fulfil his engagements and the consequent ruin of thousands begins this seene. An attempt to engross the 6 pr Cent debt of the United States by a company of Whom it is supposed McComb was the principal the great fall in the market the failure in their engagements their extensive connection with all the greatest speculators has created a universal bankruptcy There is not now a rich man in this City They were all engaged and they have all fallen The confidence between man and man is destroyed and every thing puts on the look of languor. We have for this week past been in great danger of a mob The people are exceedingly exasperated they wish to draw Duer and McComb from the goal to which they have fled for safety and to proceed with them to the last extremities They are now growing more cool and by proper management I think they will be pacified. The Baron requested me to offer you his house when you came to town but I dare not do it He is the best man in the world I sincerely beleive. I shall see Mrs Loring tomorrow and will write to you where I have procured lodgings As I heard Congress would not adjourn till the middle of May I supposed I should [have] time. Be so kind as to present my resp[ects] to my father I fear this letter looks too m[uch] like treason to be shown to him. You may however use your discretion
Beleive me my dear Mamma your ever affectionate son
Charles Adams
